Order entered November 19, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01010-CR

                                 DAVID CARY, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-81636-2011

                                         ORDER
       Appellant’s November 17, 2014 unopposed third motion to extend the time in which to

file his reply brief is GRANTED. Appellant’s reply brief shall be filed on or before November

26, 2014.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          PRESIDING JUSTICE